Citation Nr: 0311078	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-27 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a heart or 
cardiovascular disorder, including hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC, denying entitlement to service 
connection for a heart or cardiovascular disorder, including 
hypertension, as not well grounded.  In June 2001, the Board 
remanded the matter to the RO for additional development.

Upon return of the case from the RO, the Board by way of a 
January 2003 memorandum to its case development unit sought 
further actions regarding this claim.  The case has since 
been returned to the undersigned for review.


REMAND

As indicated above, in January 2003, the Board ordered 
further development in this case without remanding the matter 
to the RO.  That development was ordered pursuant to 38 
C.F.R. § 19.9(a)(2) (2002).  On May 1, 2003, 38 C.F.R. 
§ 19.9(a)(2) was found to be invalid by the United States 
Court of Appeals for the Federal Circuit.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003).  Hence, this case must be 
remanded for further development and review of evidence 
initially developed by the Board.  

In order to complete necessary development, this matter is 
REMANDED to the RO for the following:

The RO should readjudicate the issue of 
the veteran's entitlement to service 
connection for a heart or cardiovascular 
disorder, including hypertension, on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional procedural 
development.  The law requires full compliance with all 
orders in this remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  No inference should be drawn regarding the final 
disposition of the claim in question as a result of this 
action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



